internal_revenue_service number release date uil -------------------------------------- -------------------------------------- -------------------------------------- --------------------------------------- - department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b06 - plr-160989-05 date march ------------------------------------------ -------------------------- ------- ---------------------------------------------- ------------------------------- ----------------------------------- ----------------------------------- ---------------- -------------------------- re ----------------------------------------------------------------------------------------------------------- taxpayer ------------------------------------------------------------ a b c d e f g sb_se official dear ----------- correspondence requesting the consent of the commissioner of internal revenue to revoke taxpayer’s election not to deduct the 30-percent and 50-percent additional first year depreciation made on its b federal tax_return for the taxable_year ended a facts taxpayer a calendar_year taxpayer operates a rent-to-own franchise known as c taxpayer’s inventory is 3-year_property under sec_168 of the internal_revenue_code taxpayer is an accrual basis taxpayer made the election under sec_168 not to deduct the 30-percent and 50-precent additional first year depreciation for qualified_property and 50-percent bonus for the federal tax_return timely filed for the taxable_year ended a taxpayer this letter responds to a letter dated date and supplemental taxpayer represents that the facts are as follows as a result of this election taxpayer reported a large alternative_minimum_tax the former preparer was not familiar with the rent-to-own industry and had not plr-160989-05 depreciation property acquired during that taxable_year taxpayer made this election based on the advice of its qualified professional tax preparer the former preparer the former preparer advised taxpayer that it should elect out of the additional first year depreciation for b to minimize tax losses amt liability on its b federal_income_tax return as taxpayer acquires and holds assets out for lease taxpayer depreciates this property and reports the property for tax purposes as cost_of_goods_sold if taxpayer leases this property to a customer who holds the rental contract to maturity taxpayer would not have to make an amt_adjustment for the asset however in most instances a leased asset is purchased by a customer before the contract matures resulting in a negative amt_adjustment this negative adjustment is typically smaller than the positive adjustment the taxpayer would make on a newly acquired asset previously performed tax or accounting work for taxpayer in prior years taxpayer’s tax work was handled by a different certified_public_accountant cpa at e however at the time taxpayer’s b return was to be prepared that cpa had left e consequently e assigned taxpayer’s account to the former preparer taxpayer continued to rely upon e based on taxpayer’s past experience with the firm taxpayer assumed that the former preparer would be competent to handle taxpayer’s account accounting needs while reviewing taxpayer’s files one of f’s cpas realized that the former preparer had failed to account for amt when the former preparer advised taxpayer to make the election under sec_168 for the b taxable_year return represents the following the former preparer is no longer employed at e d’s office prepared taxpayer’s b federal_income_tax return the working papers prepared by the former preparer indicate that taxpayer’s b federal_income_tax return originally included bonus_depreciation deductions but that the former preparer after consulting taxpayer subsequently revised taxpayer’s b return to elect out of additional first year depreciation because of non-tax issues recollection of discussing non-tax issues with the former preparer revoke the election not to deduct the 30-percent and 50-percent additional first year depreciation made on taxpayer’s b federal tax_return for the taxable_year ended a upon discovering the former preparer’s error taxpayer submitted this request to in g taxpayer hired a new accounting firm f to handle taxpayer’s tax and d a cpa with e who was not personally involved in preparing taxpayer’s b taxpayer was unable to secure an affidavit from the former preparer in response to d’s representations taxpayer represents that it has no sec_168 provides a 50-percent additional first year depreciation sec_168 provides a 30-percent additional first year depreciation sec_1_168_k_-1t e of the temporary income_tax regulations provides plr-160989-05 law and analysis deduction for the taxable_year in which qualified_property is placed_in_service by a taxpayer deduction for the taxable_year in which 50-percent bonus_depreciation property is placed_in_service by a taxpayer sec_168 provides that a taxpayer may elect not to deduct the percent or 50-percent additional first year depreciation for any class of property placed_in_service during the taxable_year that if a taxpayer makes an election not to deduct additional first year depreciation the election applies to all qualified_property or 50-percent bonus_depreciation property as applicable that is in the same class of property and placed_in_service in the same taxable_year first year depreciation applies to an election not to deduct the 30-percent additional first year depreciation for any class of property that is qualified_property placed_in_service during the taxable_year if this election is made no additional first year depreciation deduction is allowable for the property placed_in_service during the taxable_year in the class of property percent bonus_depreciation property placed_in_service during the taxable_year a taxpayer may make an election not to deduct any additional first year depreciation if this election is made no additional first year depreciation deduction is allowable for the class of property sec_1_168_k_-1t e i defines a class of property for purposes of the election not to deduct additional first year depreciation as generally each class of property described in sec_168 for example 5-year_property sec_1_168_k_-1t e must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the qualified_property or the 50-percent bonus_depreciation property as applicable is placed_in_service by the taxpayer sec_1_168_k_-1t e ii b provides that for any class of property that is sec_1_168_k_-1t e i provides that the election not to deduct additional sec_1_168_k_-1t e i provides that generally any election specified in under sec_301_9100-1 the commissioner has discretion to grant a section dollar_figure of revproc_2002_33 2002_1_cb_963 provides that an election plr-160989-05 not to deduct the additional first year depreciation for a class of property that is qualified_property or liberty zone property placed_in_service during the taxable_year is revocable only with the prior written consent of the commissioner of internal revenue to seek the commissioner’s consent the taxpayer must submit a request for a letter_ruling in accordance with the provisions of revproc_2006_1 2006_1_irb_1 or any successor taxpayer has requested permission to revoke its election not to deduct the percent and 50-percent additional first year depreciation for qualified_property and percent bonus_depreciation property placed_in_service by taxpayer in the taxable_year ended a taxpayer’s request to revoke its election resulted from its original tax preparer neglecting to account for amt in calculating taxpayer’s b federal tax_liability this situation is analogous to those situations concerning taxpayers who have not made a particular election provided in the regulations because of inadequate or incorrect advice from either an attorney or accountant knowledgeable in tax matters and subsequently seek extensions of time under sec_301_9100-1 of the procedure and administration regulations in which to make the election reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides for automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government the application of similar factors is appropriate to determine whether taxpayers may revoke elections made under sec_168 not to deduct the additional first year depreciation conclusions taxpayer acted reasonably and in good_faith and that granting permission to revoke taxpayer’s election not to deduct the 30-percent and 50-percent additional first year depreciation for the taxable_year ended a will not prejudice the interests of the government accordingly taxpayer is granted calendar days from the date of this letter to revoke its election not to deduct the 30-percent and 50-percent additional first year depreciation for all classes of property placed_in_service by taxpayer in the taxable based solely on the facts and representations submitted we conclude that except as specifically ruled upon above no opinion is expressed or implied this ruling is directed only to the taxpayer requesting it sec_6110 plr-160989-05 year ended on a the revocation must be made in a written_statement filed with taxpayer’s amended federal tax_return for the taxable_year ended on a in addition a copy of this letter must be attached to this amended_return a copy is enclosed for that purpose concerning the tax consequences of the facts described above specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service by taxpayer in the taxable_year ended a is eligible for the additional first year depreciation deduction provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the sb_se official enclosures copy copy for amended_return peter friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries s peter friedman sincerely
